DETAILED ACTION
In view of the discussion during the phone interview on February 10, 2021 (see attachment), the final rejection mailed December 8, 2020 is hereby vacated.  This office action supersedes the final rejection mailed December 8, 2020.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 13-16 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The election of claims 1 -11 was held as having made without traverse in the office action mailed September 20, 2019. 

Claim Rejections - 35 USC §103
Claims 1-11 and 17 stand rejected under 35 U.S.C. 103 as being unpatentable over Schaal et al (US 5,628,048) in view of Lawroski et al (US 2,981,592) and Yoon et al (US 4,871,518) as set forth in the last office action and further discussed below.
 	Claims 1 and 2: Schaal teaches an apparatus for thermally denitrating a uranyl nitrate hydrate into uranion trioxide comprising a burner, a reaction chamber, a separation chamber disposed at the outlet of the burner, and a filter configured to separate the UO3 particles from gases resulted from the thermal denitration and thus scrub the gases (Schaal, col. 4, line 65 to col. 5, line 13); however, the outlet of Schaal oC (Lawroski, col. 5, Table III and last paragraph), which range includes and overlaps the claimed range of 350oC or higher.  Therefore, the filter(s) taught by Lawroski is capable of separating at a temperature at 350oC or higher.  
 	Claims 3-5: Lawroski teaches an apparatus with a gas outlet (26) positioned above the sedimentation area (13a) (Figure 1 and col. 2, lines 36-55). The ratio h (i.e. 
 	Claim 6: The side walls of the separation chamber (the slanted lines 13a) form an angle with the vertical (12) of about 45° (See Lawroski, fig. 1) which meets the claimed lower than 60°”.
	Claims 7-8: Yoon teaches filtering the mother liquid from the sedimentation chamber (Yoon, col. 3, lines 44-49).
	Claim 9: The feed rate is disclosed by Lawroski in Table I (col. 4).
	Claims 10-11: Schaal teaches process of obtaining uranium trioxide by direct thermal denitration of uranyl nitrate or hexahydrated uranyl nitrate (Schaal, col. 4, lines 54-65).
	Claim 16: See claim 1 above.

Response to Arguments
Applicant argues that neither Lawroski nor Yoon cure the deficiency of Schaal which is a filter that is capable of achieving separation at a temperature higher than or equal to 350oC.  Contrary to Applicant’s allegation, Lawroski does teach this feature.  Yoon teaches plurality of filters in the “disengaging section, wherein the filters are divided into two banks, one for passing gas flow and the other to separating dust from particles (Lawroski, col. 2, lines 52-58).  The operating temperature runs at 310 to 450oC (Lawroski, col. 5, Table III and last paragraph), which range includes and overlaps the claimed range of 350oC or higher.  Therefore, the filter(s) taught by oC or higher.  In fact, the filters in Lawroski apparatus are parallelly arranged and directly connected to an exhaust pipe, which configuration is exactly the same as that of the filters of the claimed apparatus.  Compare the positions of filters 24 and exhaust pipe 26 in Figure 1 of Lawroski to those of the filters 130 and exhaust pipe 131 in Figure 2 of the instant specification. 
Applicant further contends that “one skilled in the art would not have been motivated to modify the devices of Schaal or Lawroski with the teachings of Yoon” because Yoon is directed to a liquid-based medium while Schaal and Lawroski are directed to systems that separate solids from gas-based medium.  It should be noted that the link between the Yoon’s teaching to the Lawroski’s teaching is the collecting of solid material and separating by sedimentation; that is, collecting solid material by operation of gravity.  
Applicant's arguments filed September 4, 2020 have been fully considered but they are not persuasive for the reasons discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511.  The examiner can normally be reached on Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        

February 10, 2021